                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


NANA YAW AMO,

                       Petitioner,

       v.                                                     Case No. 18-C-1992

Y. OCHOA,

                       Respondent.


                                     SCREENING ORDER


       Petitioner Nana Yaw Amo, who is a citizen of an unidentified foreign country and is

currently detained at the Kenosha County Detention Center by Immigration and Customs

Enforcement (ICE), filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on

December 18, 2018, challenging his continued detention during the course of his removal

proceedings. Amo contends that his continued detention is a violation of due process and that he

should be released on supervision to allow him to seek proper medical care for injuries he sustained

while in custody.

                                        BACKGROUND

       Amo’s detention by Immigration & Customs Enforcement (ICE) began on August 19, 2017.

Amo was detained for overstaying his F-1 student visa. He has been in the country for the past ten

years. Amo had a bond hearing before an Immigration Judge in September of 2017 where he was

refused bond because of his prior DUIs. Amo states he has been arrested four times in Illinois for

driving under the influence. Two have been expunged, and the most recent one is pending. In

November of 2017, Amo’s wife, who is a U.S. citizen, filed an I-130 petition to establish her
relationship with Amo to help in his immigration proceedings and a hearing was held. The

Immigration Judge granted a continuance to allow the United States Citizenship and Immigration

Services (USCIS) time to review the I-130 petition.

       After USCIS interviewed Amo’s wife in March of 2018, it sent a letter of intent to deny the

petition on the ground that it did not receive certain items of evidence. The case was reopened in

September of 2018 after Amo submitted evidence that USCIS had in fact received the items it

claimed not to have received. USCIS then reviewed the I-130 petition once more and again denied

it.

       At Amo’s next hearing before the Immigration Judge, where he was represented by a new

attorney, the Immigration Judge declined to grant a continuance of the case to allow Amo to file for

other relief, such as cancellation of removal, and informed Amo that his rights to file for any other

relief was already waived by his previous attorney. The Immigration Judge issued an order of

removal on October 1, 2018, that Amo appealed. As of the date of this order, Amo’s appeal is

pending before the Board of Immigration Appeals.

       Amo also alleges in his petition that while in custody at the Kenosha County Detention

Center, he slipped and fell on a wet floor, injuring his fingers and shoulder. Amo claims that his

complaints regarding his injuries have been ignored and that his injuries have worsened due to the

deliberate indifference of ICE to his injuries and the lack of treatment while he has been in custody.

                                            ANALYSIS

       A federal court may grant habeas relief to a detainee who “is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(a), (c)(3). In determining

whether to grant such relief, the court may consider affidavits and documentary evidence such as


                                                  2
records from any underlying proceeding. §§ 2246–47. A pro se pleading is held to less stringent

standards than more formal pleadings drafted by lawyers. See Estelle v. Gamble, 429 U.S. 97, 106

(1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).

       Under 8 U.S.C. § 1226, “an alien may be arrested and detained pending a decision on

whether the alien is to be removed from the United States.” Given the fact that Amo was given a

bond hearing when he was initially detained, it appears that he is being detained pursuant to 8

U.S.C. § 1226(a). Under that portion of the statute, the Attorney General “may continue to detain

the arrested alien” during the pendency of the determination of removability and may release the

alien on bond or conditional parole. § 1226(a)(1)–(2).         It has been the Supreme Court’s

longstanding view that “the Government may constitutionally detain deportable aliens during the

limited period necessary for their removal proceedings.” Demore v. Kim, 538 U.S. 510, 526 (2003).

“When the Government deals with deportable aliens, the Due Process Clause does not require it to

employ the least burdensome means to accomplish its goal.” Id. at 258.

       Amo argues that his continued detention is a violation of due process. Specifically, Amo

argues that there is no sufficiently strong special justification for ICE to impose indefinite civil

detention on detainees. “Aliens are entitled to due process under the Fifth Amendment during the

course of deportation proceedings.” Al-Siddiqi v. Nehls, 521 F. Supp. 2d 870, 877 (E.D. Wis.

2007), aff’d 531 F.3d 490 (7th Cir. 2008).

       Although Amo asserts that his detention is indefinite, detention pending a determination of

removability has an obvious termination point and is not indefinite. See Zadvydas v. Davis, 533

U.S. 678, 697 (2001); Demore, 538 U.S. at 529 (comparing post-removal-period detention to

detention pending a determination of removability). An alien will either be ordered removed or


                                                 3
released upon the completion of the removal proceedings.

        Regarding the sufficiency of ICE’s justification, the Supreme Court “has recognized

detention during deportation proceedings as a constitutionally valid aspect of the deportation

process.” Demore, 538 U.S. at 523. In addition, according to his petition, Amo has been afforded

the opportunity to challenge his custodial status at a bond hearing in September of 2017, at which

bond was denied. The denial of Amo’s release on bond “is closely tailored to achieve the

government’s legitimate concerns of preventing flight during removal proceedings and of ensuring

removal if ordered.” Ali v. Achim, 342 F. Supp. 2d 769, 774 (N.D. Ill. 2004); see Kim, 538 U.S. at

531. Because Amo “does not have a protected liberty interest to remain in this country that

outweighs the Government’s objective in detaining him to ensure removal,” his detention is

constitutional. Ali, 342 F. Supp. at 774. Although Amo’s protracted detention continues, it is

entirely due to his decision to appeal the Immigration Judge’s decision ordering him removed to the

BIA. Once his appeal is resolved, he will either be removed to his home country or released.

        Amo also contends that his detention has exceeded the 90-day period that the government

has to remove him after the order of removal was entered on October 1, 2018. It is only after a

removal order becomes final, however, that the alien’s removal period begin. The removal period

starts on the latest of the following (1) the date when the order of removal issued by an Immigration

Judge becomes administratively final (that is, appeal to the Board of Immigration Appeals was

either taken and denied or the time to file an appeal expired); or (2) if the removal order is judicially

reviewed and the court orders a stay of the removal of the alien, the date of the court’s final order;

or (3) if the alien is detained or confined (except under an immigration process), the date the alien

is released from detention or confinement. 8 U.S.C. § 1231(a)(1)(B)(i)–(iii). Once the removal


                                                   4
period starts does the government have ninety days to remove an alien. Even then, the government

may further detain an alien under 8 U.S.C. § 1231(a)(6) for “a period reasonably necessary to bring

about that alien’s removal from the United States.” Zadvydas, 533 U.S. at 689. Given that Amo’s

appeal is still pending before the BIA, his removal period has not yet commenced.

       Lastly, Amo also asserts that ICE’s deliberate indifference towards his medical condition

exacerbated the initial injuries he suffered after slipping and falling. Claims of deliberate

indifference to a medical condition, as opposed to challenges to the legality or duration of

confinement, are properly brought under 42 U.S.C. § 1983, not 28 U.S.C. § 2241. See Glaus v.

Anderson, 408 F.3d 382, 386–87 (7th Cir. 2005). That claim is therefore dismissed without

prejudice.

                                        CONCLUSION

       For the foregoing reasons, Amo’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 is DENIED. The Clerk of Court is directed to enter judgment accordingly.

       SO ORDERED this 31st day of January, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                5
